Tkuly, J.,
delivered the opinion of the court.
The board of supervisors of Monroe county, by order of August 11, 1882, relieved all of township 15, range Y east, from the operation of the stock law in forbe in that section of the county. This order was passed in pursuance of sec. Y, ch. 236, p. 23Y Laws 1882, which authorized the exemption from the provisions thereof of any township, or fraction of a township, lying adjacent to the Tombigbee river and east of the Prairie Belt of said county.
*156It is contended by appellants that this order was void, and exceeded tbe authority of the board, for the reason that all. of township 15 did not lie “east of the Prairie Belt,” as shown by the recitals in a subsequent order of the board of supervisors. This position is untenable. Conceding that the order by its terms embraced territory which the board was not empowered to relieve, it was still valid as to the fraction of the township included within the description given in section 7 of said act. The subsequent order of the board referred to expressly recognizes this, and reaffirms the exemption of “such portions of said township as lie west of the river and east of the Prairie Belt.” The board of supervisors never attempted to rescind the order of August 11th, and its order of September 5, 1882, was simply intended to be amendatory thereof. The agreed statement of facts herein shows that the land on which the cattle were distrained was embraced in the territory which the board, in pursuance of legislative authority, expressly relieved from the operation of the stock law, and this is decisive of appellants’ contention.
The “partial stock law” now in force in the territory in. question does not require cows, mules or horses to be confined. § 2057, Code 1892.

Affirmed.